                             Case 3:20-cv-03845-EMC Document 112 Filed 08/10/21 Page 1 of 3



                        1   CLEMENT SETH ROBERTS (SBN: 209203)           CHARLES K. VERHOEVEN (SBN: 170151)
                            croberts@orrick.com                          charlesverhoeven@quinnemanuel.com
                        2   BAS DE BLANK (SBN: 191487)                   QUINN EMANUEL URQUHART &
                            basdeblank@orrick.com                        SULLIVAN, LLP
                        3   ALYSSA CARIDIS (SBN: 260103)                 50 California Street, 22nd Floor
                            acaridis@orrick.com                          San Francisco, California 94111
                        4   EVAN D. BREWER (SBN: 301411)                 Telephone: (415) 875-6600
                            ebrewer@orrick.com                           Facsimile: (415) 875-6700
                        5   ORRICK, HERRINGTON & SUTCLIFFE
                            LLP                                          DAVID A. NELSON (pro hac vice)
                        6   The Orrick Building                          davidnelson@quinnemanuel.com
                            405 Howard Street                            QUINN EMANUEL URQUHART &
                        7   San Francisco, CA 94105-2669                 SULLIVAN, LLP
                            Telephone:    +1 415 773 5700                191 N. Wacker Drive, Suite 2700
                        8   Facsimile:    +1 415 773 5759                Chicago, Illinois 60606
                                                                         Telephone: (312) 705-7400
                        9   GEORGE I. LEE (pro hac vice)                 Facsimile: (312) 705-7401
                            lee@ls3ip.com
                       10   SEAN M. SULLIVAN (pro hac vice)              Attorneys for Plaintiff Google LLC
                            sullivan@ls3ip.com
                       11   RORY P. SHEA (pro hac vice)
                            shea@ls3ip.com
                       12   J. DAN SMITH (pro hac vice)
                            smith@ls3ip.com
                       13   LEE SULLIVAN SHEA & SMITH LLP
                            656 W Randolph St., Floor 5W
                       14   Chicago, IL 60661
                            Telephone:    +1 312 754 0002
                       15   Facsimile:    +1 312 754 0003
                       16   Attorneys for Defendant Sonos, Inc.
                       17
                                                           UNITED STATES DISTRICT COURT
                       18
                                                      NORTHERN DISTRICT OF CALIFORNIA
                       19
                                                              SAN FRANCISCO DIVISION
                       20

                       21   GOOGLE LLC,                                    Case No. 20-cv-03845-EMC

                       22                     Plaintiff,                   STATUS REPORT

                       23          v.

                       24   SONOS, INC.,

                       25                     Defendant.

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                       STATUS REPORT
    ATTORNEYS AT LAW                                                                                    20-CV-03845-EMC
     SILICON VALLEY
                              Case 3:20-cv-03845-EMC Document 112 Filed 08/10/21 Page 2 of 3



                        1           On October 1, 2020 Plaintiff Google LLC (“Google”) and Defendant Sonos, Inc.

                        2   (“Sonos”) submitted a Joint Case Management Statement. Dkt. 44. That statement included,

                        3   inter alia, the parties’ agreements (or proposals) relating to discovery limits (id. at 4-5) and

                        4   proposed schedules (id. at 14-16).

                        5           On October 15, 2020, the Court issued its Case Management and Pretrial Order for

                        6   Claims Construction. Dkt. 52. That document set a schedule for this case through a claim

                        7   construction hearing. Id. (some of those dates were later modified by agreement of the parties

                        8   (see Dkt. 59)), but no deadlines were set past the date for the claim construction hearing). The

                        9   Case Management and Pretrial Order did not address discovery limits.
                       10           On June 7, 2021, the Court issued its Claim Construction Order. Dkt. 108.

                       11           The parties now seek the Court’s guidance to set a schedule for the remainder of this

                       12   case. The parties propose the following:

                       13                                Event                     Proposed Deadlines
                       14                     Close of fact discovery       February 10, 2022
                       15                     Deadline to file discovery    February 17, 2022
                                              motions relating to fact
                       16                     discovery
                       17                     Opening expert reports        March 10, 2022
                                              Rebuttal expert reports       April 21, 2022
                       18
                                              Close of expert discovery     May 19, 2022
                       19
                                              Opening summary               June 16, 2022
                       20                     judgment/Daubert briefs

                       21                     Responsive summary            July 7, 2022
                                              judgment/Daubert briefs
                       22                     Reply summary                 July 21, 2022
                       23                     judgment/Daubert briefs
                                              Hearing on summary            August 11, 2022 at 1:30 p.m.
                       24                     judgment/Daubert briefs
                       25                     Pretrial Conference           October 25, 2022 at 2:30 p.m.
                       26                     Trial                         November 14, 2022 at 8:30 a.m.

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                                 STATUS REPORT
    ATTORNEYS AT LAW                                                         -1-
     SILICON VALLEY                                                                                               20-CV-03845-EMC
                              Case 3:20-cv-03845-EMC Document 112 Filed 08/10/21 Page 3 of 3



                        1
                            Respectfully submitted,
                        2                                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
                            Dated: August 10, 2021
                        3

                        4                                                      By:           /s/ Alyssa Caridis
                                                                                                   Alyssa Caridis
                        5                                                                    Attorneys for Defendant
                                                                                                   SONOS, INC.
                        6
                            Respectfully submitted,
                        7                                                      QUINN EMANUEL URQUHART & SULLIVAN, LLP
                            Dated: August 10, 2021
                        8

                        9                                                      By:           /s/ Patrick D. Curran
                                                                                                 Patrick D. Curran
                       10                                                                      Attorneys for Plaintiff
                                                                                                   Google LLC
                       11

                       12

                       13

                       14                               CERTIFICATE OF CONCURRENCE
                       15          I, Alyssa Caridis, am the ECF User whose ID and password are being used to file this
                       16   Status Report. In accordance with Local Rule 5-1(i)(3), I, hereby attest that Mr. Curran, counsel
                       17   for Google, has assented to the affixation of his signature to this document and concurs in the
                       18   filing of this document.
                       19
                            Dated: August 10, 2021
                       20

                       21                                                      By:      /s/ Alyssa Caridis
                                                                                        ALYSSA CARIDIS
                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                                              STATUS REPORT
    ATTORNEYS AT LAW                                                       -2-
     SILICON VALLEY                                                                                            20-CV-03845-EMC
